Title: To George Washington from Major General Robert Howe, 11 May 1780
From: Howe, Robert
To: Washington, George


          
            Dear Sir
            Highlands [N.Y.] 11th May 1780
          
          I have this Day a Letter from —— He writes me that He was in New York on the 3d of this Instant—on that Day a Frigate of short Passage arrived from England Express, immediately upon which a Council of War was held—that a Frigate was ordered to prepare for sailing on the Instant to South Carolina, that she sail’d with Dispatches immediately after the Council rise—that the next Day another Council of War was held, & in the Eveg another Express Vessel sail’d for the same Place—that Orders were issued to call out the Inhabitants for Fatigue—the Object to fortify New York with the utmost Expidition—that they were intrenching from the North to the East River, just without their Chain of Redoubts, & were to build a Fort at the Look Out on Staten Island—special Officers were sent out to collect People for these Purposes—Twenty two Sail of Transports were sitting with Stones in Order to sink

in the Channel when Occasion should require it—That the Marquis Lafayette was said to have taken Leave of the King of France in an american Uniform—A large Fleet of French Men of War with Troops on Board were most certainly expected—That Nine English Ships copper Bottom’d were to sail after this Fleet, under the Command of Admiral Graves—That Genl Kniphausen & several Genl Officers & others had reconnoitered Staten Island, previous to their fixing upon the Look Out as a Place for a Fort—That they were anxiously waiting to hear the Event of their southern Operations, & it was currently said, that if it was not taken before the Arrival of the Express Vessels, the Matter would be given over, and Sir Harry Clinton & his Army return to New York—That every Countenance wore the Aspect of Distress, & Hurry & Timidity were visible in almost every Individual—thus far Sir, ——informs me, several other Agents have transmitted similar Accounts, & certain it is, that Consternation & Confusion prevail amongst our Foes, which God of his Mercy increase & by Event confirm the Propriety of—Notwithstanding this, these People operate as if something offensive was intended, & you Sir, or I must be their Object if they have any in View.
          I have this Moment your Excellency’s Favor of the 5th—Your Flour will be a Relief to my Anxiety & the Distresses of this Post, & the Hopes of more in Future are additional Comforts.
          My Accounts of Supplies are very discouraging, but I am exerting myself, & making every Body else do so, & I hope to rub thro’ some how or other.
          I have had Letters from Governor Trumbull, He promises every Aid in the Power of both Him & the State, & I hear is exerting himself accordingly. I am Dear Sir With the greatest Respect & Regard Your Excellency’s most obedient & very Humble Servant
          
            Robert Howe
          
        